DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The status of the 06/02/2022 claims, is as follows: Claim 18 has been amended; Claims 27-30 have been added; Claims 1-10 and 22-26 have been canceled; and claims 11-21 and 27-30 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-19, 21, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US 20080056692) in view of Larkin (US)
Regarding Claim 11, Yeh discloses a food-heating apparatus (electric heating unit 10. It is noted food-heating apparatus is intended use) comprising: 
a fan (fan blade assembly 33) (fig. 2); 
a heater housing (it is noted that the unit 10, when used as a hair dryer, has a housing that encloses the heating tubes 12 as evidenced in TW 94214346 described in the background of Yeh, see para. 0005 of Yeh) defining an internal cavity that receives air from the fan (fan blade assembly 33) (para. 0018) (it is noted air flows from fan blade 33 toward the heating tubes 12 to be heated); and 
a heating assembly (a plurality of heating tubes 12) including a heating element (heating tube 12), a base plate (second support member 16) (para. 0013), 
wherein: 
the base plate (second support member 16) engages the heater housing and closes off an end of the internal cavity (para. 0013), 
the heating element (heating tube 12) is mounted to the base plate (second support member 16) and at least partially disposed within the internal cavity (para. 0013; fig. 2), and 
the heating element (heating tube 12) receives air from the internal cavity and channels the air to the space near the base plate (para. 0018). 

    PNG
    media_image1.png
    448
    525
    media_image1.png
    Greyscale

Yeh does not disclose:
an impingement plate, 
wherein:
the base plate separates the internal cavity from a space between the base plate and the impingement plate, and
the heating element receives air from the internal cavity and channels the air to the space between the base plate and the impingement plate.  
However, Larkin discloses a heating apparatus (hair dryer 10) comprises a heating assembly (heater 46) including an impingement plate (laminar element 70) mounted near an outlet end of the hair dryer (para. 0084; figs. 3b, and 6a-6b).

    PNG
    media_image2.png
    354
    438
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    284
    406
    media_image3.png
    Greyscale

 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heating assembly of Yeh to include the impingement plate mounted near the outlet end of the hair dryer as taught by Larkin, in order to generate streamline flow of air leading to minimal turbulence of air (para. 0083). 
The modification results in the impingement plate mounted near the outlet end of the hair dryer of Yeh (annotated fig. 2) that results in structure as claimed, wherein the base plate separates the internal cavity from the space between the base plate and the impingement plate, and the heating element receives air from the internal cavity and channels the air to the space between the base plate and the impingement plate (annotated fig. 2). 



[AltContent: connector][AltContent: connector][AltContent: textbox (Impingement plate)][AltContent: arrow][AltContent: oval]
    PNG
    media_image1.png
    448
    525
    media_image1.png
    Greyscale



Regarding Claim 12, the modification of Yeh and Larkin discloses the food-heating apparatus (electric heating unit 10 of Yeh), wherein:
the heater housing defines a first flow path (annotated fig. 2) in the internal cavity outside of the heating element (heating tubes 12 of Yeh), and 
the heating element (heating tube 12) defines a second flow path (annotated fig. 2) through which the air flows through the heating element (heating tube 12) to the space between the base plate (second support member 16 of Yeh) and the impingement plate (laminar element 70 of Larkin) (it is noted the heating tube 12 has hollow portion through which air flows through and heated at the same time).  


    PNG
    media_image1.png
    448
    525
    media_image1.png
    Greyscale



Regarding Claim 13, Yeh discloses the food-heating apparatus (electric heating unit 10), wherein the fan (fan blade assembly 33) is disposed within a blower housing (rack 32) that is attached to the heater housing (para. 0015; fig. 2).  

Regarding Claim 14, the modification of Yeh and Larkin discloses substantially all the features as set forth above. Yeh discloses the heater housing and the blower housing (rack 32) (fig. 2). The modification of Yeh and Larkin does not disclose:
a partition plate disposed between the heater housing and the blower housing,
wherein the partition plate defines an opening that provides fluid communication between the fan and the internal cavity of the heater housing.  
However, Larkin discloses:
a partition plate (retaining clips 61) disposed between the heater housing (heater unit 46) and the blower housing (fan and motor assembly 50) (para. 0091; fig. 4),
wherein the partition plate defines an opening that provides fluid communication between the fan and the internal cavity of the heater housing (para. 0091).  

    PNG
    media_image4.png
    372
    436
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heating apparatus of Yeh to include the partition plate disposed between the heater housing and the blower housing as taught by Larkin, in order to snap fit together the heater housing and the blower housing to form a combined unit (para. 0091). 

Regarding Claim 15, Larkin discloses the impingement plate (laminar element 70) includes a plurality of apertures (figs. 6a-6b) and defines an air outlet of the food-heating apparatus (“A laminar element 70 is positioned at the outlet end”, para. 0084).  

Regarding Claim 16, the modification of Yeh and Larkin discloses the food-heating apparatus (electric heating unit 10 of Yeh), wherein: 
the heating assembly (a plurality of heating tubes 12 of Yeh) includes another heating element (another heating tube 12 of Yeh) mounted to the base plate (second support member 16 of Yeh) and at least partially disposed within the internal cavity (it is noted the plurality of heating tubes 12 are disposed within the cavity enclosed by the housing), 
each of the heating elements (each heating tube 12) includes an outer housing (outer surface of heating tube 12) and a heating core (quartz glass tube) disposed within the outer housing (annotated fig. 2 of Yeh), 
each of the heating cores (quartz glass tube of Yeh) defines an airflow passage that is separate from the airflow passages of all others of the heating cores (other quartz glass tubes of Yeh) (it is noted the each tube is hollow, thereby defining airflow passage that is separate from other airflow passage of other tubes) (para. 0013 of Yeh), and 
the airflow passages (hollow portions of quartz glass tubes) provide fluid communication between the internal cavity and the space between the base plate (second support member 16) (para. 0018 of Yeh) and the impingement plate (laminar element 70 of Larkin). 



    PNG
    media_image1.png
    448
    525
    media_image1.png
    Greyscale




Regarding Claim 17, the modification of Yeh and Larkin discloses the food-heating apparatus (electric heating unit 10 of Yeh), wherein the space between the base plate (second support member 16 of Yeh) and the impingement plate (laminar element 70 of Larkin) receives air from the airflow passages of all of the heating cores (hollow portions of quartz glass tubes of Yeh) (annotated fig. 2).  




    PNG
    media_image1.png
    448
    525
    media_image1.png
    Greyscale


Regarding Claim 18, the modification of Yeh and Larkin discloses the food-heating apparatus (electric heating unit 10 of Yeh), wherein the base plate (second support member 16 of Yeh) includes a plurality of apertures (retaining portion 151), each of which receives a respective one of the heating elements (each heating tube 12) to allow fluid communication between the heating elements (heating tube 12) and the space between the base plate (second support member 16 of Yeh) and the impingement plate (laminar element 70 of Larkin) (para. 0013 of Yeh).  


    PNG
    media_image1.png
    448
    525
    media_image1.png
    Greyscale


Regarding Claim 19, the modification of Yeh and Larkin discloses a temperature sensor (temperature sensor of Yeh) at least partially disposed in the space between the base plate (second support member 16 of Yeh) and the impingement plate (laminar element 70 of Larkin) (para. 0004 of Yeh).  

Regarding Claim 21, Yeh discloses the food-heating apparatus (electric heating unit 10), wherein: 
the air is in a heat-transfer relationship with the heating element (heating tube 12) in the first flow path, and 
the air is in a heat-transfer relationship with the heating element (heating tube 12) in the second flow path (para. 0013 and 0018; fig. 2) (it is noted the first flow path is passage of air through the hollow portion of heating tube 12 and the second flow path is the passage of air outside of the heating tube 12).  

Regarding Claim 27, the modification of Yeh and Larkin discloses the food-heating apparatus (electric heating unit 10), further comprising an annular collar (annotated fig. 2) extending from the base plate (second support member 16 of Yeh) to the impingement plate (annotated fig. 2 of Larkin).
[AltContent: textbox (Annular collar)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: textbox (Impingement plate)][AltContent: arrow][AltContent: oval]
    PNG
    media_image1.png
    448
    525
    media_image1.png
    Greyscale


Regarding Claim 28, the modification of Yeh and Larkin discloses the food-heating apparatus (electric heating unit 10), wherein the annular collar encloses the space between the base plate and the impingement plate (annotated fig. 2).
[AltContent: textbox (Annular collar)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: textbox (Impingement plate)][AltContent: arrow][AltContent: oval]
    PNG
    media_image1.png
    448
    525
    media_image1.png
    Greyscale

Regarding Claim 29, the modification of Yeh and Larkin discloses the food-heating apparatus (electric heating unit 10), wherein the base plate (second support member 16 of Yeh) and the heater housing (it is noted that the unit 10, when used as a hair dryer, has a housing that encloses the heating tubes 12 as evidenced in TW 94214346 described in the background of Yeh, see para. 0005 of Yeh) form a sealed barrier separating the internal cavity from the end of the internal cavity (annotated fig. 2). 
[AltContent: textbox (End of internal cavity)][AltContent: arrow][AltContent: textbox (Internal cavity)][AltContent: arrow]
    PNG
    media_image1.png
    448
    525
    media_image1.png
    Greyscale


Regarding Claim 30, Yeh discloses the food-heating apparatus (electric heating unit 10), wherein the base plate (second support member 16 of Yeh) is configured to sealingly contact the heater housing (housing of TW 94214346 described in the background of Yeh, which is shown in fig. 2 below) (according to attached Webster dictionary, “sealingly” is interpreted to mean “to close or make secure against access, leakage, or passage by a fastening or coating”. The base plate 152 of TW 94214346 indirectly contacts the housing 14 via wirings and screws ,and the base plate 152 prevents user’s fingers from accidental touching of heating element). 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Base plate makes indirect contact with housing 14 via wirings and screw )][AltContent: arrow][AltContent: textbox (Base plate)]
    PNG
    media_image5.png
    599
    514
    media_image5.png
    Greyscale


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US 20080056692) and Larkin (US 20150335128),  in view of Perez (US 20020108264)
Regarding Claim 20, the modification of Yeh and Larkin discloses substantially all the features as set forth above. Yeh discloses the food-heating apparatus (electric heating unit 10) comprising the temperature sensor disposed in the air output port of the hair dryer. 
The modification of Yeh and Larkin does not disclose the temperature sensor extends through the heating element and into the space.  
However, Perez discloses a heating apparatus (hair dryer 10) comprises a temperature sensor (temperature sensor 68) extends through a heating element (heating element 20) (para. 0059, lines 1-10; fig. 5B).

    PNG
    media_image6.png
    381
    403
    media_image6.png
    Greyscale

 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the heating element of Yeh such that it extends through the heating element and into the space as taught by Perez, in order to monitor the temperature of the heating element to achieve desired temperature. 

Response to Amendment
With respect to claim objection: since amendment made to Claim 18, the claim objection is withdrawn.  

Response to Argument
Applicant's arguments filed on 06/02/2022 have been considered but they are not respectfully found persuasive because: 
Applicant’s Arguments: with respect to claim 11 on p. 8-10 of the Remarks“The Office Action suggests that Yeh discloses a base plate that engages a heater housing and closes off an end of an internal cavity, pointing to paragraph [0013] of Yeh. This paragraph describes a second support member ( 16) having a plurality of retaining portions (161) and heating tubes (12) that are secured to the second support member ( 16). See page 6 of the Office Action and Figure 2 of Yeh, which is reproduced below for convenience. The Office Action relies on TW 94214346, cited in the background of Yeh, to teach a heater housing. However, even assuming that heater housing to be present in Yeh, Applicant respectfully submits that nowhere does Yeh disclose the suggested "base plate" (that is, support member (16)) engaging1 a heater housing or the suggested "base plate" closing2 off an end of an internal cavity defined by the heater housing.
The Office Action relies on Larkin to disclose the following features of claim 11:
an impingement plate, wherein the base plate separates the internal cavity from a space between the base plate and the impingement plate, and wherein the heating element receives air from the internal cavity and channels the air to the space between the base plate and the impingement plate. Specifically, the Office points to the laminar element (70) and paragraph [0083] for disclosing the claimed "impingement plate." See page 7 of the Office Action and Figures 4 and 6a,
reproduced below for convenience. At the outset, Applicant notes that Larkin fails to teach or suggest a base plate that engages a heater housing and closes off an end of an internal cavity, and,
therefore, fails to cure the foregoing deficiencies of Yeh. Moreover, contrary to the Office's suggestion, the proposed combination of Yeh and Larkin fails to teach or suggest a base plate that separates an internal cavity from a space between the base plate and an impingement plate, or that the heating element receives air from an internal cavity and channels the air to the space between the
base plate and the impingement plate. In suggesting a modification of Yeh in view of Larkin, the Office takes the creative liberty of drawing an impingement plate in relation to the electric heating unit ( 10) of Yeh, as shown below Applicant respectfully submits that nowhere does Larkin teach or suggest that the element (70) is disposed in the Office's suggested arrangement relative to the
"base plate" (i.e., support member ( 16)) of Yeh. Larkin merely discloses that the element (70) "is positioned at the outlet end [15]" of the casing (12). Notably, nowhere does Larkin disclose any relation of the suggested "base plate" (i.e., support member (16)) relative to a suggested heater housing that allows the Office to conclude that modification of Yeh in view of Larkin results in the structure sketched by the Office and shown above. Since the proposed combination of Yeh and Larkin fails to disclose that the base plate separates the internal cavity from a space between the base plate and the impingement plate, it necessarily follows that the proposed combination also fails
to disclose that the suggested "heating element" (i.e., heating tube (12)) receives air from the internal cavity and channels the air to the space between the base plate and the impingement plate.”
Examiner’s Responses:
The applicant’s arguments are respectfully not found persuasive. With respect to claim 11, specifically the limitation “the base plate engages the heater housing and closes off an end of the internal cavity,” according to attached Webster definition, “engage” is interpreted to mean “take part in or cause to take part in something”, “close” is interpreted to mean “block against entry or passage”. Even though “engage” has many meanings, it is Examiner’s position that it is taken to mean “take part in something”. The base plate of Yeh takes part with the heater housing (TW 94214346) to block an entry to the internal cavity i.e. preventing user’s fingers from accessing the cavity. The limitation can be rejected under another interpretation. Assuming “engage” is interpreted to mean to interlock with or mesh, as stated by the Applicant. The base plate 16 of Yeh (element 152 of TW 94214346) engage with the housing of TW 94214346 via indirect contact with the housing via wiring and screw as evident in fig. 2 of TW 94214346
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Base plate makes indirect contact with housing 14 via wirings and screw )][AltContent: arrow][AltContent: textbox (Base plate)]
    PNG
    media_image5.png
    599
    514
    media_image5.png
    Greyscale

With respect to the combination of Yeh and Larkin, Larkin discloses an element 70 is positioned at the outlet end of the casing”. Looking at fig. 3b, Larkin discloses an air flow direction moving from heater unit 46 downstream through element 70 toward nozzle 20. Therefore, element 70 is mounted downstream of heating element. The modification of Yeh and Larkin results in resultant structure below, which results in the heating element receives air from the internal cavity and channels air to the space between the base plate and the impingement plate, as claimed. 

[AltContent: connector][AltContent: connector][AltContent: textbox (Impingement plate)][AltContent: arrow][AltContent: oval]
    PNG
    media_image1.png
    448
    525
    media_image1.png
    Greyscale


Applicant’s Arguments: with respect to claim 14 on p. 11 of the Remarks “In rejecting claim 14, the Office suggests that the retaining clips (61) of Larkin are a "partition plate" that "defines an opening that provides fluid communication between the fan and the internal cavity of the heater housing." Even assuming, arguendo, that the clips (61) are a "retaining plate," nowhere does Larkin teach or suggest that the clips (61) define an opening that provides fluid communication between the fan and the internal cavity of the heater housing. In fact, Larkin expressly describes that the heater unit ( 46) and integrated fan and motor
assembly (50) snap fit together to form a combined unit (60) via a series of retaining clips (61), and that the hot air channel is defined as the "channel within this combined unit." See Larkin at paragraph [0091] (emphasis added). In other words, any "fluid communication between the fan and the internal cavity of the heater housing" of Larkin is provided within the channel of the assembly (50), and not by an opening defined by the clips (61). Applicant respectfully asserts that claim 14 defines over the cited art for at least this additional reason.”


Examiner’s Responses:
The applicant’s arguments are respectfully not found persuasive. With respect to claim 14, Larkin discloses a partition plate (a series of clips 61) disposed between heater and blower housing. The series of clips 61 have an opening that provides fluid communication between the fan and the internal cavity of the heater housing. In other words, the series of clips 61 encircles the space between the heater and the fan to form an opening, through which air/fluid flows from fan to the heater. The heater is attached to the fan via the series of clips 61 to form a combined unit (para. 0091). 
[AltContent: textbox (A series of clips 61)][AltContent: arrow]
    PNG
    media_image7.png
    333
    412
    media_image7.png
    Greyscale


Applicant’s Arguments: with respect to claim 16 on p. 12 of the Remarks “In In rejecting claim 16, the Office suggests that the heating tube ( 12) of Yeh includes an outer housing at the outer surface of the heating tube, and a quartz glass tube "disposed within" the outer housing. See page 11 of the Office Action. However, this is not at all what Yeh discloses. In fact, Yeh expressly describes that the heating tubes (12) are made out of quartz glass or ceramics and respectively "coated with a layer of electric radiant heating film." See Yeh at paragraph [0018] (emphasis added). Yeh does not disclose that the heating film is disposed within the quartz glass tube. Applicant respectfully asserts that claim 16 defines over the cited art for at least this additional reason.
Examiner’s Responses:
The applicant’s arguments are respectfully not found persuasive. With respect to claim 16, Yeh discloses each of the heating elements (heating tubes 12) includes an outer housing (outer surface of heating tube 12 or layer of heating film) and a heating core (quartz glass tube) disposed within the outer housing (layer of heating film) (para. 0013). Para. 0018 states that the heating tube 12 made of quartz is coated with a layer of heating film. Therefore, the layer of heating film is considered as the housing that encloses heating core (quartz glass tube). 
Applicant’s Arguments: with respect to claim 19 on p. 12-13 of the Remarks “In rejecting claim 19, the Office suggests that the temperature sensor of Yeh is at least partially disposed in the space between the support member ( 16) of Yeh and the laminar element (70) of Larkin. Notably, the only mention in Yeh of a temperature sensor is in paragraph [ 0004] ( emphasis added), which describes that, in Taiwan Patent 93221183 the temperature sensor is installed "in the air output port of the hair dryer body." Even assuming, arguendo, that it would have been obvious to modify Yeh to include an "impingement plate," as sketched by the
Examiner on page 14 of the Office Action, the proposed modification would not
result in the temperature sensor, which is installed "in the air output port of the hair dryer body," being at least partially disposed in the space between the support member (16) and the laminar element (70) of Larkin, since Larkin describes at paragraph [0098] (emphasis added) that the laminar element (70) is also positioned in the hot air channel outlet (32).
Applicant respectfully asserts that claim 16 defines over the cited art for at least this additional reason.”
Examiner’s Responses:
The applicant’s arguments are respectfully not found persuasive. With respect to claim 19, Yeh discloses a temperature sensor (annotated fig. 2) disposed at air output port of hair dryer body. Because the temperature sensor is disposed in the air output port of the hair dryer is shown in fig. 2, the temperature sensor is partially disposed in the space between the base plate and the impingement plate. 

[AltContent: arrow][AltContent: textbox (Temperature sensor)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: textbox (Impingement plate)][AltContent: arrow][AltContent: oval]
    PNG
    media_image1.png
    448
    525
    media_image1.png
    Greyscale

[AltContent: textbox (space)]

For the above reasons, the rejections to all of the claims are respectfully sustained by the Examiner.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
 /TU B HOANG/ Supervisory Patent Examiner, Art Unit 3761